ACCEPTED
                                                                                                     06-15-00084-CV
                                                                                          SIXTH COURT OF APPEALS
                                                                                                TEXARKANA, TEXAS
                                                                                                7/6/2016 10:47:24 PM
                                                                                                    DEBBIE AUTREY
                                                                                                              CLERK

July 6, 2016

                                                                                 FILED IN
Motion to Extend Time to File Motion for Rehearing.                       6th COURT OF APPEALS
                                                                            TEXARKANA, TEXAS
                                                                          7/6/2016 10:47:24 PM
In the interest of JNR, a child                                               DEBBIE AUTREY
                                                                                  Clerk
No. 06-15-00084-CV
Rendered May 13, 2016
By the order of the Court
Josh R Morriss, III
Chief Justice


Due to the extraordinary situation in which I am unable to secure legal counsel in the state of
Texas, I am asking to extend the deadline to file a motion for rehearing on my own for an
additional 21 days. I have taken time off from School and work to focus all this time to properly
address this case.


Thank you.




Jean-Pierre Fernandez
954.203.8504
jpleoone@gmail.com
22100 Palms Way
101
Boca Raton Fl
33433
Default judgement without proper notification.


The Clerk’s Record only shows the sender’s receipt as proof of delivery, the record also proofs
negligence by the court when mail is randomly sent to different addresses including Wells Fargo
Offices in Minnesota and Fort Lauderdale.


As per the letters I was sending, it is clear that I wanted to participate in this process but I was
negligently kept in the dark about what was going on. The last I knew is that there was a
hearing to determine parentage scheduled for July 24, 2014. I wrote a letter hoping it would be
considered as testimony but there was only silence in return.


The Clerk’s record also reveals that the Petitioner’s Attorney, Thomas Baker, files a certificate of
respondent’s last known address as an address in Minnesota and then the address is corrected
by hand; again no receipt to confirm delivery.


Even the address typed on the default judgement has the wrong address and then it is
corrected by hand with another wrong address.


RULE 124. NO JUDGMENT WITHOUT SERVICE


In no case shall judgment be rendered against any defendant unless upon service, or
acceptance or


waiver of process, or upon an appearance by the defendant, as prescribed in these rules, except
where otherwise expressly provided by law or these rules.


When a party asserts a counterclaim or a cross-claim against another party who has entered an


appearance, the claim may be served in any manner prescribed for service of citation or as
provided


in Rule 21(a).


Rule 107 (c): “When the citation was served by registered or certified mail as authorized by Rule
106, the


return by the officer or authorized person must also contain the return receipt with the


addressee’s signature.”




Lying under oath.


On the Reporter’s record, volume 2 of 3, page 12, line 18, Joan Ramsey testifies under oath”
Whenever my daughter was born, he left.” When in fact, according to the Miami Dade County
records Joan Ramsey married Juan Flores on 03/05/1999. Page 6, lines 7-10, Joan Ramsey
testifies under oath that the child does not have a legal, presumed, acknowledge or adjudicated
father but the child says that she thought Juan Flores was her father until he left her mother.
Additionally, the Affidavit for UCCJEA Information confirms that the child lived with Joan
Ramsey at least until 07/13/2012.
"The child's present address is 3704 Madison Drive, Killeen, Texas 76543.


"For the past five years immediately preceding the date of this affidavit, the child has


lived at the following address with the following person:


Address: 3704 Madison Drive, Killeen, Texas 76543


Persons lived with: JOAN RAMSEY and JUAN FLORES


Date: 08/18/1999 – 07/13/2012


No back child support